J-A16030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.C.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.P.R., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 703 EDA 2018

                   Appeal from the Decree February 14, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000233-2016


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                                 FILED JULY 30, 2018

       A.P.R. (Father) appeals from the decree,1 entered in the Court of

Common Pleas of Philadelphia, terminating his parental rights to his minor

son, J.C.G. (Child) (born 12/2007) and changing the goal to adoption.2 After

careful review, we affirm on the basis of the opinion authored by the Honorable

Allan L. Tereshko.

       The Philadelphia Department of Human Services (DHS) became involved

in the case in May 2014, after receiving reports that Child’s parents were not

properly caring for Child, that Child’s parents had substance abuse issues, and
____________________________________________


1 The trial court states that Father “appeals from the Decree and Order”
terminating his parental rights and changing the permanency goal to adoption.
See Trial Court Opinion, 4/13/18, at 1. However, for ease of reference, we
will solely use decree throughout the memorandum.

2 Mother’s parental rights were involuntarily terminated on February 14,
2018. She is not a party to this appeal.
J-A16030-18



that Child’s living conditions were not suitable. Child, who is non-verbal, was

6 years old at the time and was not toilet trained or enrolled in school. Child

was found to be autistic. Both Mother and Father were unemployed. When

DHS attempted to locate the family, the agency discovered that they had been

evicted from their apartment in March of 2014.

        On June 17, 2014, DHS received reports that Father and Child were

sleeping on the street and that the police had taken them to a Salvation Army

Red Shield Shelter. They were no longer at the shelter when DHS arrived.

DHS finally located Child on June 18, 2014, when it received a call from Child’s

maternal aunt, L.G., who had Child and Child’s older sibling3 in her care.

        Hearings for both children were held on July 12, 2014. Both Mother and

Father were awarded supervised visitation and mandated to undergo drug

screenings and assessments. At this time, the whereabouts of Mother and

Father were unknown.          On January 15, 2015, and April 24, 2015, Father

presented himself to Clinical Evaluation Unit (CEU) for drug screening. Father

tested positive for benzodiazepines on both occasions, but was able to provide

verification of his prescriptions for the drugs. Father was awarded one hour

of weekly supervised visitation with Child. Father consistently attended his

scheduled visits with Child.

        The court held a contested termination hearing held on December 21,

2017.    At the hearing, Sean Donolon, a former case manager at Catholic
____________________________________________


3 Parental rights with regard to Child’s older sibling are not at issue in the
present appeal.

                                           -2-
J-A16030-18



Community Services, expressed concern for Father’s ability to care for Child.

Among other things, Donolon was concerned Father would allow Mother to

have contact with Child, and that Father could not properly care for Child due

to Father’s own disabilities.4 Donolon testified to the lack of a bond between

Father and Child, stating that he believed no irreparable harm would occur to

Child if Father’s parental rights were terminated. James Ross, another case

manager who observed Father and Child during supervised visitation, also

testified that he believed no irreparable harm would occur to Child if Father’s

parental rights were terminated.

        Father testified that he is receiving drug treatment and that he has been

clean for eight years. He also claimed that he successfully completed anger

management and parenting classes.              At the termination hearing, Father

presented photos of his apartment and of him and Child allegedly hugging.

Father submitted these photos into evidence to demonstrate the suitability of

his housing and of his bond with Child. Father denied being in a relationship

with Mother.      The trial court discredited Father’s testimony, pointing to

multiple instances in which Father tried to manipulate the facts of the case.

See N.T. Termination Hearing, 2/14/18, at 39-42.              The court ultimately

terminated      Father’s    parental     rights   pursuant   to   23   Pa.C.S.   §§

2511(a)(1),(2),(5),(8), and (b) of the Adoption Act.5
____________________________________________


4 It is alleged that Father has cognitive disabilities, possibly resulting from
drug-related seizures.

5   23 Pa.C.S. §§ 2101-2910.

                                           -3-
J-A16030-18



      Father filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. He claims the

trial court erred when it terminated his parental rights, that he has remedied

the conditions leading to Child’s placement, that he has completed all of his

court ordered goals, that he has the capacity to care for Child, and that he

has a strong bond with Child.

      The standard on appeal for termination of parental rights is as follows:

      Appellate courts must apply an abuse of discretion standard when
      considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citations omitted).

The scope of our review in such cases is broad and requires a comprehensive

review of the record. In re C.S., 761 A.2d 1197, 1199 (Pa. Super. 2000).

      After careful review, it is clear that the trial court’s findings are

supported by the record. In re Adoption of S.P., supra. At the time of the

termination hearing, Child had been in placement for four years. Although

Father has obtained housing, it is unclear that the accommodations are

suitable for Child. Although he has never tested positive for drugs during the



                                      -4-
J-A16030-18



course of this case (save for those that are prescription medications), Father

has failed to attend random drug screens.           According to Mr. Donolon’s

testimony, Father is still in treatment at a methadone clinic and is receiving

mental health counseling. Moreover, there is a legitimate concern that Father

is still involved with Mother, whose parental rights have also been terminated.

Father is on a fixed income and suffers from disabilities of his own. It is clear

from the record that Child will require around-the-clock care, and that Father

is unlikely to be able to provide such care.

      It is also apparent from the record that changing the goal from

reunification to adoption is in Child’s best interest.    There is evidence that

Child is not bonded with Father and will not suffer irreparable harm if Father’s

parental rights are terminated. Child is bonded with staff members at Woods,

where   he   receives    autistic   support   services   and   twenty-four   hour,

individualized care. Child’s teacher at Woods has expressed an interest in

becoming an adoptive resource for Child.

      We rely upon the opinion authored by Judge Tereshko in affirming the

court’s decree terminating Father’s parental rights and changing the goal to

adoption. We instruct the parties to attach a copy of that decision in the event

of further proceedings in the matter.

      Decree affirmed.




                                       -5-
J-A16030-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/18




                          -6-
Circulated 07/27/2018 01:25 PM